Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the five regions (the drawings do not specifically point out using reference numbers where the five regions are located on the sheet) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not disclose or specially state that “a weight of the first half is equal to a weight of the second half” therefore the claim limitation introduces new matter. The sheet may be symmetrical however symmetry does not inherently mean the same in weight on both sides but, by definition means “the quality of being made up of exactly similar parts 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the inlet hole" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the outlet hole" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the steps for each of the attachment devices such as providing a base, providing a plurality of pins, etc. 


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 17 does not claim any method steps therefore being indefinite and unclear.
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Claim 18 does not claim any method steps therefore being indefinite and unclear.
All words in a claim must be considered in determining the patentability of theclaim against the prior art. If no reasonably definite meaning can be ascribed to certainterms in the claim, the subject matter does not become obvious, the claim becomesindefinite. In re Wilson, 424F.2d 1382, 1385 (CCPA 1970). The examiner's analysis ofthe claims, in particular claim language within the claims as rejected under 35 USC 112 above, indicates that considerable speculation as to the meaning of the terms employed and assumptions as to the scope of the claims needs to be made, as the examiner does not understand what is exactly being claimed by the applicant. Any rejection under 35 U.S.C. 102 should not be based on such speculations and assumptions. In re Steele, 305 F.2d 859,862 (CCPA 1962); Ex parte Head, 214 USPQ 551 (Bd.App. 1981). Accordingly, the applicant should not assume that any claims not rejected using prior art is considered allowable since the examiner can not clearly determine the limitations of 
The claims have been rejected under 35 U.S.C. 112 for the above reasons. Please note that the Examiner may not have pointed out each and every example of indefiniteness. The applicant is required to review all the claim language to make sure the claimed invention is clear and definite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 10, 12, 13, 14, 15, and 16 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by https://www.prettyhandygirl.com/wall-mounted-tv-with-hidden-wires-tutorial-ggnoads/ posted on June 22, 2015 (hereinafter Handygirl).  Handy girl teaches that it is known to have a sheet that is used for securing a plurality of attachment devices to a wall surface, wherein: the sheet has a symmetric shape with respect to a symmetry axis, and a first half and a second half divided by the symmetry axis, the sheet comprises: a provisionally fixing part (hole at the center top end of the sheet where a retaining pin may be inserted to hold the sheet to the wall allowing the sheet to rotate) located on the symmetry axis; and a plurality of sheet-openings (holes aligned along the top end of the sheet) located on an orthogonal axis that is orthogonal to the symmetry axis and arranged symmetrically with respect to the symmetry axis so that a weight of the first half is equal to a weight of the second half, and the provisionally fixing part is located on the orthogonal axis; the sheet according to claim 10, wherein each of the plurality of sheet- openings has a shape that surrounds a base (fasteners for attaching the tv) in a front view, the base being included in each of the attachment devices; the sheet according to claim 10, wherein the provisionally fixing part is located at one end of the sheet on the symmetry axis; the sheet according to claim 10, wherein the provisionally fixing part is an opening provided on the sheet; the sheet according to  by using the sheet; the sheet according to claim 10, wherein a shape of the provisionally fixing part is a circle (see figure below); the sheet according to claim 10, wherein: the sheet comprises five regions equally divided along the orthogonal axis, and the plurality of sheet-openings are disposed in opposing two end regions of the five regions.
  
[AltContent: arrow][AltContent: arrow][AltContent: textbox (plurality of holes)][AltContent: textbox (fixing part
is a hole where a fastening pin may hold the sheet allowing it to rotate)][AltContent: arrow]
    PNG
    media_image1.png
    500
    766
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Xue 2011/0303810 in view of Gold 2011/0056051. Xue discloses all of the limitations of the claimed invention except for the predetermined angle is equal to or greater than 20 degrees and less than or equal to 40 degrees. Gold teaches that it is known to have pin holes respectively arranged outwardly from the base at the predetermined angle is equal to or greater than 20 degrees and less than or equal to 40 degrees (see figures 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Xue holes respectively arranged outwardly from the base at the predetermined angle is equal to or greater than 20 degrees and less than or equal to 40 degrees as taught by Gold for the purpose of providing an equivalent and stable means for attaching the attachment device to the wall. 
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al. (Takada) 4,795,294 in view of Townsend et al. (Townsend) 8,250,774. The applicant is reminded that the electronic device is not positively claimed therefore the prior art only need to be capable of performing the functions related to the .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over https://www.prettyhandygirl.com/wall-mounted-tv-with-hidden-wires-tutorial-ggnoads/ posted on June 22, 2015 (hereinafter Handygirl) in view of Townsend et al. (Townsend) 7,856,732. Handygirl discloses all of the limitations of the claimed invention except for  

                                  
    PNG
    media_image2.png
    406
    487
    media_image2.png
    Greyscale


 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Handygirl to have the plurality of sheet-openings having a shape that surrounds a base in a front view, the base being included in each of the attachment devices as taught by Townsend for the purpose of providing a template that provides a means for allowing various types of attachment devices to be placed on a wall surface to assist in hanging an electronic device. 



Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art discloses conventional sheets and attachment devices. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826.  The examiner can normally be reached on M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631